D anted, Judge,
after stating the entries above set forth, proceeded as follows:
As to the first point, it appears that James M. Greenlee was the defendant at the time he made the affidavit and when the order of removal was entered.
Upon the second point, we are of opinion, that the affidavit contained matter sufficient to justify the remo*389val of tlie cause. The record of the cause was not to be sent from Buncombe to Rutherford until the ensuing term of the Superior Court of the latter county ; the Superior Court of Buncombe could, while the cause remained there, make any orders in it by consent; this appears to have been the case with the order now complained of. Were it erroneous, the consent of the parties prevents them from objecting to it now¿ Upon looking through’ the record, we think the judgment should be affirmed.
Per Curiam. — Judgmektt aeeirmed.